                            EXHIBIT 1




Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 1 of 21
From: Paolo Bolla <pbolla@midship.com>
Sent: 22. maj 2020 10:46
To: Michael Warming <mwa@ds‐norden.com>
Subject: CLEAN RECAP NORDEN TBN / BLUESTONE 60,000 10% COAL USEC TO GDANSK 7/17 JUNE 2020




Hello Michael

we are pleased to inform you that charterers have timely lifted their subs. As main terms and all charter party details
are agreed and in order, we are pleased to recap below how the parties are fixed clean, with charter party dated today
22 May 2020, in accordance with the authority we have as brokers for the charterers and from you as owners




‐FIXTURE TO REMAIN STRICTLY PRIVATE AND CONFIDENTIAL‐



1/ Charterers:
       Bluestone Coal Sales Corporation

        302 S. Jefferson Street

        Roanoke, VA 24011 USA




2/ Owners/Disponent Owner: Dampskibsselskabet NORDEN A/S, Strandvejen 52, 2900 Hellerup, Denmark.



3/ Vessel: Norden tbn max 20 years old Vessels shall be self‐trimming, geared/geardless, fully suitable for grab discharge
single‐deck bulk carriers, Charterers shall have the free use of Vessel’s gears and grabs if on board



Owners guarantee that the nominated vessel(s) will comply with loading / discharging restrictions and regulations at the
time of calling.




                Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 2 of 21
4/ Cargo 60,000 mt 10 % MOLOO of Coal to be loaded/stowed carried in accordance with IMO/IMSBC code



5/ Loading Laycan: 0001 hrs 7 June 2020 – 23:59hrs 17 June 2020



6/ Nomination of Vessel

On fixing main terms ows to provide a suitable vls or sub, together with all necessary
certificates/documents, eta load port, estimated intake. Owner shall have the right, with
prior notification to the chrs in writing, at least 7 days prior to vsl eta load port to
nominate a substitute vessel or similar class, type provided that she fully complies with the
terms and condition of the relevant charter party. All vessels nominations to be subject to
charterer approval within one working day from receipt of a valid nomination and submission
of al relevant documents/certificates same acceptance not to be unreasonably withheld




Owners are to nominate the Vessel, giving the main particulars of:



a) Flag

b) Year Built

c) Deadweight

d) Draft

e) Number of holds and hatches

f) Grain capacity and cubic in total and by holds

g) Type of hatch covers

h) Vessel’s class

i) P and I Club

j) SMC / DOC / ISSC / H+M / Class / P+I and ITF/ MLC certificates

k) Present position, itinerary, eta at load port and expected cargo intake

l) Charterers questionnaire

m) Advise companies named in the chain of nominated vessel, if any, and acceptance of the chain will be at charterers
reasonable discretion.




                  Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 3 of 21
Owners shall use their best efforts to arrive within the laycan and undertake to notify as soon as possible charts of any
delay experienced by the vessel, where the vessel’s NOR may be tendered beyond the last day of the cancelling, giving
reasons for the delay. Upon receipt of Owners’ notice, Charterers’ shall have the option to terminate the charter party
within 48 hours after receipt of Owners’ notice, but never later than upon vessels arrival Pilot Station at Loadport. In
case charterers decide not to terminate the charter party, vessel will be loaded on a best effort basis and laytime to start
counting once loading begin.



Notices for loading: upon vessel’s nomination and thereafter 3, 2, 1 days. Latest with 48 hours notice, Master to advise
loading plan which to include minimum rotation movements and holds to be loaded. Notices for discharging: upon
vessel’s sailing from load port and thereafter daily and 12, 6 hours.



7/ Loading Port / Terminal: 1 Safe Berth Norfolk Lamberts Point or in chopt Pier VI, 20,000 mt pwwd of 24 consec hrs
sshinc excluding superholidays as per BIMCO holiday calendar

Notice of readiness may be tendered any time shinc. Laytime shall commence 12 hours after the vessel tenders notice
and is in all respects ready to discharge unless sooner commenced, in which case actual time used to count. Notice of
readiness may be tendered whether in port or not, whether in berth or not, whether in free pratique or not, whether
custom cleared or not.



If the berth is not available on the Vessel's arrival, the Master may tender said notice from a lay berth or anchorage
within the port limits. Once berth is free, time used from shifting from anchorage to berth not to count even if vessel on
demurrage.



At loadport in case hold fails inspection time from failure until hold pass not to count as laytime or as demurrage if it is
already on demurrage.



Owner agree to carry a set of Bills of lading on board departing load port, if so requested by chrs but same is always to
be subject to head ows approval



8/ Discharge Port / Terminal: 1 safe port, 1 safe anchorage berth, Gdansk, Poland at Port Polnocny Dry Bulk Terminal
(Outer Harbour)‐ at the rate of 25,000mt PWWD of 24hrs SHINC excluding holidays are per BIMCO calendar if used
actual time used to count.

Notice of readiness may be tendered any time shinc. Laytime shall commence 12 hours after the vessel tenders notice
and is in all respects ready to discharge unless sooner commenced, in which case actual time used to count. Notice of
readiness may be tendered whether in port or not, whether in berth or not, whether in free pratique or not, whether
custom cleared or not.




               Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 4 of 21
Should the circumstance arise that chrs require the vessel to discharge at alternative or additional ports within Skaw /
Passero, Mediterranean Sea, Black Sea, the ows to agree same with compensation to be mutually agreed on an open
book basis



9/ Turntime: 12hrs tt both at load and discharge port usc



10/ Laytime: Laytime to be non‐reversible



11/ FREIGHT: USD 6,00 PMT FIOST



12/ Demurrage: USD MAX 7,000 PDPR HDLTSBENDS /exact demurrage to be declared by ows together with final
performing vsl


13/ Freight Payment: 100% of freight less 2.50% comm is payable to the owner/vessel via MID‐Ship on Bill of Lading
quantity within 5 banking days after receipt of owners freight invoice and release of signed clean Bills of Lading marked
“Freight Payable as per governing Charter Party”

The ballance of the freight is payable after delivery of the cargo within 30 days of discharge provided agreement reached
on eventual demurrage / dispatch which not to be unreasonably withheld and upon receipt of Owners final freight
invoice.



14/ Taxes & Dues:



Freight shall be inclusive of all Port Charges, Harbour dues, Taxes and Consulages on the Vessel.



Any taxes / dues / wharfage on cargo to be for Charterers account. Any taxes / dues/ wharfage on vessel and/or freight
to be for owners account




15/ Agents: Charterers agents at both ends, ows to be customary fees at load T Parker Host



16/ Jurisdiction: London Maritime Arbitrators Association (LMAA) English law to apply.




              Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 5 of 21
17/ Commissions: 2.5% total comm on fdd



18/ Voyage Charter Party: executed Gencon 94 sub ows review



19/ In case original bills of lading is not ready upon vessel arrival a disport, owns to allow to discharge and release the
cargo against an LOI in head ows pandi club wording signed by charterers only



other terms and conditions based on chrs proforma cp attached with logical alterations as per main terms recap



END




Best Regards

Paolo Bolla
As Broker only

________________________________________

MID‐SHIP Italy SRL | www.midship.com

pbolla@midship.com

M: +39 334 7946 984 | Skype: paolobolla@hotmail.com




               Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 6 of 21
       1. Shipbroker                                                                                        RECOMMEND
                                                                                                            THE BALTIC AND INTERNATIONAL MARITIME COUNCIL
       MID-SHIP GROUP LLC                                                                                   UNIFORM GENERAL CHARTER(AS REVISED 1922, 1976 AND 1994)
                                                                                                            (to be used for trades for which no approved form is in FORCE)
       145 Main Street                                                                                      CODE NAME: “GENCON”
       Port Washington, NY 11050
                                                                                                                                                                                                     Part I
                                                                                                            2. Place and date
                                                                                                            New York, May 22, 2020

       3. Disponent Owners/Place of Business (Cl. 1)                                                        4. Charterers/Place of business (Cl. 1)
       NORDEN A/S, Strandvejen 52, 2900 Hellerup,                                                           Bluestone Coal Sales Corporation, 302 S. Jefferson
       Denmark.                                                                                             Street - Roanoke, VA 24011 USA

       5. Vessel’s name (Cl. 1)                                                                             6. GRT/NRT (Cl. 1)
       M/V “PACIFIC MERIT ” OR SUB, (See Clause 27)                                                         ABOUT 36,449 MT/21,646 MT

       7. DWT all told on summer load line in metric tons (abt.) (Cl. 1)                                    8. Present position (Cl. 1)
       63,494 M.T. Deadweight on 13,3 Meters SSW

       9. Expected ready to load (abt.) (Cl. 1)
       See Clause 29

       10. Loading port or place (Cl. 1)                                                                    11. Discharging port or place (Cl. 1)
       See Clause 31                                                                                        See Clause 32
       12. Cargo (also state quantity and margin in Owners’ option, if agreed; if full and complete cargo not agreed state “part cargo”) (Cl. 1)
       60,000 Metric Tons, 10% more or less in Owners’ option of Coal (See Clause 28)
       13. Freight rate (also state weather freight prepaid or payable on delivery)                         14. Freight payment (state currency and method of payment;
       (Cl. 4)                                                                                              also beneficiary and bank account) (Cl. 4)

       See Clause 35                                                                                        See Clause 35
       15. State if Vessel’s cargo handling gear shall not be used                                          16. Laytime (if separate laytime for load and discharge is agreed, fill in a)
       (Cl. 5)                                                                                              and b). If total laytime for load. and
                                                                                                            discharge, fill in c) only) (Cl. 6)

       17. Shippers/Place of business (Cl. 6)                                                               a) Laytime for loading
                                                                                                            20,000 MT PWWD of 24 consec hours SHINC
       18. Agents (loading) (Cl. 6)                                                                         b) Laytime for discharging
       Charterers Agents at Load Port                                                                       25,000 MT PWWD of 24 consec hours SHINC

       19. Agent (discharging) (Cl. 6)                                                                      c) Total laytime for loading and discharging
       Charterers Agents at Discharge Port

       20. Demurrage rate and manner payable (loading and discharging) (Cl. 7)                              21. Cancelling date (Cl. 9)
       USD max 7,000 per day pro rata / HDLTSBENDS /                                                        See Clause 29
       exact demurrage to be declared by Owners together
                                                                                                            22. General Average to be adjusted at (Cl. 12)
       with final performing vessel.
                                                                                                            London
       23. Freight Tax (state if for Owners’ account (Cl. 13 (c))                                           24. Brokerage commission and to whom payable (Cl. 15)
       See Clause 36
                                                                                                            2.5% total commission
       25. Law and Arbitration (state 19(a), 19(b), or 19(c) of Cl. 19; if 19 (c)                           26. Additional clauses covering special provisions, if agreed
       agreed also state Place of Arbitration) (if not filled in 19(a) shall apply))
       (Cl. 19)                                                                                             Clauses 27 to 43, both inclusive, to be deemed
       London Maritime Arbitrators Association (LMAA)                                                       fully incorporated and to form part of this
       English Law to apply
       (a) State maximum amount for small claims / shortened arbitration (Cl. 19)
                                                                                                            Charter Party.


       It is mutually agreed that this Contract shall be performed subject to the conditions contained in this Charter Party which shall include Part I as well as
       Part II. In the event of a conflict of conditions, the provisions of Part I shall previail over those of Part II to the extent of such conflict.

       Signature (Owners)                                                                                   Signature (Charterers)




This document is a computer generated GENCON 1994 form printed by authority of The Baltic and International Maritime Council (BIMCO), using software which is copyright of Strategic Software Ltd. (SSL) Any
insertion or deletion to the form must be clearly visible. In the event of any modification made to the preprinted text of this document, and which is not clearly visible, then the original BIMCO approved shall apply.
                        BIMCO and SSL assume no responsibly for any loss or damage caused as a result of discrepancies between the original BIMCO approved document and this document.

                      Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 7 of 21
                                                                                                      PART II

                                                                 "Gencon" Charter (As Revised 1922, 1976 and 1994)
    1.      It is agreed between the party mentioned in Box 3 as the Owners                           1                    labourers including cranemen/winchmen shall be for the                                  74
            of the Vessel named in Box 5, of the GT/NT indicated in Box 6 and                         2                    account of the Charterers. Cranemen / winchmen shall be under                           75
            carrying about the number of metric tons of deadweight capacity                           3                    the Charterers’ risk and responsibility and as stevedores to be
            all told on summer loadline stated in Box 7, now in position as                           4                    deemed as their servants but shall always work under the
            stated in Box 8 and expected ready to load under this Charter                             5                    supervision of the Master.
            about the date indicated in Box 9, and the party mentioned as the                         6                    (c) Stevedore Damage                                                                    76
            Charterers in Box 4 that:                                                                                      The Charterers shall be responsible for damage (beyond ordinary                         77
            The said Vessel shall, as soon as her prior commitments have                             7                     wear and tear) to any part of the Vessel caused by Stevedores.                          78
            been completed, proceed to the loading port(s) or place(s) stated                        8                     Such damage shall be notified as soon as reasonably possible by                         79
            in Box 10 or so near thereto as she may safely get and lie always                        9                     the Master to the Charterers or their agents and to their                               80
            afloat, and there load a full and complete cargo (if shipment of                        10                     Stevedores, failing which the Charterers shall not be held                              81
            deck cargo agreed same to be at Charterers’ risk and                                    11                     responsible. The Master shall endeavour to obtain the Stevedores’                       82
            responsibility) as stated in Box 12, which the Charterers bind                          12                     written acknowledge of liability.
            themselves to ship, and being so loaded the Vessel shall proceed                        13                     The Charterers are obliged to repair any stevedore damage prior                         83
            to the discharging port(s) or place(s) stated in Box 11 as ordered                      14                     to completion of voyage, but must repair stevedore damage                               84
            on signing Bills of Lading, or so near thereto as she may safely get                                           affecting the Vessel’s seaworthiness or class before the Vessel                         85
            and lie always afloat, and there deliver the cargo.                                                            sails from the port where such damage was caused or found. All                          86
                                                                                                                           additional expenses incurred shall be for the account of and shall                      87
    2.      Owners’ Responsibility Clause                                                           15                     be paid to the Owners by the Charterers at the demurrage rate.                          88
            The Owners are to be responsible for loss of or damage to the                           16
            goods or for delay in delivery of the goods only in case the loss,                      17            6.       Laytime                                                                                 89
            damage or delay has been caused by personal want of due                                 18                 *   (a) Separate laytime for loading and discharging                                        90
            diligence on the part of the Owners or Manager to make the                              19                     The cargo shall be loaded within the number of running
            Vessel in all respects seaworthy and to secure that she is properly                     20                     days/hours as indicated in Box 16, weather permitting, Sundays                          91
            manned, equipped and supplied or by the personal act or default                         21                     and holidays excepted, unless used, in which event time actually                        92
            of the Owners or their Manager.                                                         22                     used shall count.                                                                       93
            And the Owners are responsible for no loss or damage or delay                           23                     The cargo shall be discharged within the number of running                              94
            arising from any other cause whatsoever, even from the neglect or                       24                     days/hours as indicated in Box 16, weather permitting, Sundays                          95
            default of the Master or crew or some other person employed by                          25                     and holidays excepted, unless used, in which event time actually                        96
            the Owners on board or ashore for whose acts they would, but for                        26                     used shall count.
            this clause, be responsible, or from unseaworthiness of the Vessel                      27                 *   (b) Total laytime for loading and discharging                                           97
            on loading or commencement of the voyage or at any time                                                        The cargo shall be loaded and discharged within the number of                           98
            whatsoever.                                                                                                    total running days/hours as indicated in Box 16, weather                                99
                                                                                                                           permitting, Sundays and holidays excepted, unless used, in which                       100
    3.      Deviation Clause                                                                        28                     event time actually used shall count.
            The Vessel has liberty to call at any port or ports in any order, for                   29                     (c) Commencement of laytime (loading and discharging)                                  101
            any purpose, to sail without pilots, to tow and/or assist Vessels in                    30                     Laytime for loading and discharging shall commence at 13:00
            all situations, and also to deviate for the purpose of saving life                      31                     hours, if notice of readiness is given up to and including 12.00                       102
            and/or property and bunkering.                                                                                 hours, and at 06:00 hours next working day, if notice given during                     103
                                                                                                                           office hours after 12.00 hours. Notice of readiness at loading port                    104
    4.      Payment of Freight (See Clause 27)                                                      32                     to be given to the Shippers named in Box 17 or if not named to the                     105
            (a) The freight at the rate stated in Box 13 shall be paid in cash                      33                     Charterers or their agents named in Box 18. Notice of readiness at                     106
            calculated on the intaken quantity of cargo.                                            34                     the discharging port to be given to the Receivers or, if not known,                    107
            (b) Prepaid. If according to Box 13 freight is to be paid on                            35                     to the Charterers or their agents named in Box 19.                                     108
            shipment, it shall be deemed earned and non-returnable, Vessel                          36                     If the loading/discharging berth is not available on the Vessel’s
            and/or cargo lost or not lost.                                                          37                     arrival at or off the port of loading/discharging, the Vessel shall be                 109
            Neither the Owners nor their agents shall be required to sign or                        38                     entitled to give notice of readiness within ordinary office hours on                   110
            endorse Bills of Lading showing freight prepaid unless the freight                      39                     arrival there, whether in free pratique or not, whether customs                        111
            due to the Owners has actually been paid.                                                                      cleared or not. Laytime or time on demurrage shall then count as if                    112
            (c) On delivery. If according to Box 13 freight, or part thereof, is                                           she were in berth and in all respects ready for loading/discharging                    113
            payable at destination it shall not be deemed earned until the                          40                     provided that the Master warrants that she is in fact ready in all                     114
            cargo is thus delivered.                                                                41                     respects. Time used in moving from the place of waiting to the                         115
            Notwithstanding the provisions under (a), if freight or part thereof                                           loading/discharging berth shall not count as laytime.                                  116
            is payable on delivery of the cargo the Charterers shall have the                       42                     If after inspection, the Vessel is found not to be ready in all
            option of paying the freight on delivered weight/quantity provided                      43                     respects to load/discharge time lost after the discovery thereof
            such option is declared before breaking bulk and the                                    44                     until the Vessel is again ready to load/discharge shall not count as                   117
            weight/quantity can be ascertained by official weighing machine,                        45                     laytime                                                                                118
            joint draft survey or tally.                                                            46                                                                                                            119
                                                                                                                           Time actually used before commencement of laytime shall not                            120
            Cash for Vessel’s ordinary disbursements at port of loading to be                       47                     count both ends.                                                                       121
            advanced by Charterers, if required at highest current rate of                          48                     Indicated alternative (a) or (b) as agreed, in Box 16
            exchange, subject to two (2) per cent to cover insurance and other                      49                 *
            expenses.
                                                                                                                  7.       Demurrage                                                                              122
    5.      Loading/Discharging                                                                     50                     Demurrage at the loading and discharging port is payable by the                        123
            (a) Costs/Risks                                                                         51                     Charterers at the rate stated in Box 20 in the manner stated in Box                    124
            The cargo shall be brought into the holds, loaded, stowed and/or                                               20 per day or pro rata for any part of a day. Demurrage shall fall                     125
            trimmed, tallied, lashed and/or secured and taken from the holds                        52                     due day by day and shall be payable upon receipt of the Owners’                        126
            and discharged by the Charterers, free of any risk, liability and                       53                     invoice.                                                                               127
            expense whatsoever to the Owners. The Charterers shall provide                          54                     In the event the demurrage is not paid in accordance with the                          128
            and lay all dunnage material as required for the proper stowage                         55                     above, the Owners shall give the Charterers 96 running hours                           129
            and protection or the cargo on board, the Owners allowing the use                       56                     written notice to rectify the failure. If the demurrage is not paid at                 130
            of all dunnage available on board. The Charterers shall be                              57                     the expiration of this time limit and if the Vessel is in or at the                    131
            responsible for and pay the cost of removing their dunnage after                        58                     loading port, the Owners are entitled at any time to terminate the
            discharge of the cargo under this Charter Party and time to count                       59                     Charter Party and claim damages for any losses caused thereby.
            until dunnage has been removed.
            (b) Cargo handling Gear                                                                 60            8.       Lien Clause                                                                            132
            Unless the Vessel is gearless or unless it has been agreed                              61                     The Owners shall have a lien on the cargo and on all sub-freights                      133
            between the parties that the Vessel’s gear shall not be used and                        62                     payable in respect or the cargo, for freight, dead-freight,                            134
            stated as such in Box 15, the Owners shall throughout the duration                      63                     demurrage, claims for damages and for all other amounts due                            135
            of loading/discharging give free use of the Vessel’s cargo handling                     64                     under this Charter Party including costs of recovering same.                           136
            gear and of sufficient motive power to operate all such cargo                           65
            handling gear. All such equipment to be in good working order.                                        9.       Cancelling Clause                                                                      137
            Unless caused by negligence of the stevedores, time lost by                                                    (a) Should the Vessel not be ready to load (whether in berth or                        138
            breakdown of the Vessel’s cargo handling gear or motive power -                         66                     not) on the cancelling date indicated in Box 21, the Charterers                        139
            pro rata the total number of cranes/winches required at that time                       67                     shall have the option of cancelling this Charter Party.                                140
            for the loading/discharging of cargo under this Charter Party - shall                   68                     (b) Should the Owners anticipate that, despite the exercise of due                     141
            not count as laytime or time on demurrage.                                              69                     diligence, the Vessel will not be ready to load by the cancelling                      142
            On request the Owners shall provide free of change cranemen /                           70                     date, they shall notify the Charterers thereof without delays stating                  143
            winchmen from the crew to operate the Vessel’s cargo handling                           71                     the expected date of the Vessel’s reediness to load and asking                         144
            gear, unless local regulations prohibit this, in which latter event                     72                     whether the Charterers will exercise their option of cancelling the                    145
            shore labourers shall be for the account of the Charterers. Shore                       73                     Charter Party, or agree to new cancelling date.                                        146
This document is a computer generated GENCON 1994 form printed by authority of The Baltic and International Maritime Council (BIMCO), using software which is copyright of Strategic Software Ltd. (SSL) Any insertion or
           deletion to the form must be clearly visible. In the event of any modification made to the preprinted text of this document, and which is not clearly visible, then the original BIMCO approved shall apply.
                             BIMCO and SSL assume no responsibly for any loss or damage caused as a result of discrepancies between the original BIMCO approved document and this document.



                          Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 8 of 21
                                                                                                      PART II

                                                                 "Gencon" Charter (As Revised 1922, 1976 and 1994)
            Such option must be declared by the Charterers within 48 36                            147
            running hours after the receipt of the Owners’ notice. If the                          148            16.      General Strike Clause                                                                  217
            Charterers do not exercise their option of cancelling, then this                       149                     (a) If there is a strike or lock-out affecting or preventing the actual                218
            Charter Party shall be deemed to be amended such that the                              150                     loading of the cargo, or any part of it, when the Vessel is ready to                   219
            seventh day after the new readiness date stated in the Owners’                         151                     proceed from her last port or at any time during the voyage to the                     220
            notification to the Charterers shall be the new cancelling date.                       152                     port or ports of loading or after her arrival there, the Master or the                 221
            The provisions of sub-clause (b) of this clause shall operate only                     153                     Owners may ask the Charterers to declare, that they agree to                           222
            once, and in case of the Vessel’s further delay, the Charterers                                                reckon the laydays as if there were no strike or lock-out. Unless                      223
            shall have the option of cancelling the Charter Party as per sub-                                              the Charterers have given such declaration in writing (by telegram,                    224
            clause (a) of this Clause.                                                                                     if necessary) within 24 hours, the Owners shall have the option of                     225
                                                                                                                           cancelling this Charter Party. If part cargo has already been                          226
    10.     Bills of Lading                                                                        154                     loaded, the Owners must proceed with same, (freight payable on                         227
            Bills of Lading shall be presented and signed by the Master as per                     155                     loaded quantity only) having liberty to complete with other cargo
            the “Congenbill” Bill of Lading form, Edition 1994, without prejudice                  155                     on the way for their own account.
            to this Charter Party, or by the Owners’ agents provided written                       156                     (b) If there is a strike or lock-out affecting or preventing the actual                228
            authority has been given by Owners to the agents, a copy of which                      157                     discharging of the cargo on or after the Vessel’s arrival at or off                    229
            is to be furnished to the Charterers. The Charterers shall                             158                     port of discharge and same has not been settled within 48 hours,                       230
            indemnify the Owners against all consequences or liabilities that                      159                     the Charterers shall have the option of keeping the Vessel waiting                     231
            may arise from the signing of Bills of Lading as presented to the                      160                     until such strike or lock-out is at an end against paying half                         232
            extent that the terms or contents of such Bills of Lading impose or                    161                     demurrage after expiration of the time provided for discharging                        233
            result in the imposition of more onerous liabilities upon the Owners                   162                     until the strike or lock-out terminates and thereafter full demurrage                  234
            than those assumed by the Owners under this Charter Party.                             163                     shall be payable until the completion of discharging, or of ordering                   235
                                                                                                                           the Vessel to a safe port where she can safely discharge without                       236
    11.     Both-to-Blame Collision Clause                                                         164                     risk of being detained by strike or lock-out. Such orders to be                        237
            If the Vessel comes into collision with another Vessel as a result of                  165                     given within 48 hours after the Master or the Owners have given                        238
            the negligence of the other Vessel and any act, neglect or default                     166                     notice to the Charterers of the strike or lock-out affecting the                       239
            of the Master, Mariner, Pilot or the servants of the Owners in the                     167                     discharge. On delivery of the cargo at such port, all conditions of                    240
            navigation or in the management of the Vessel, the Owners of the                       168                     this Charter Party and of the Bill of Lading shall apply and the                       241
            cargo carried hereunder will indemnify the Owners against all loss                     169                     Vessel shall receive the same freight as if she had discharged at                      242
            or liability to the other or non-carrying Vessel or her Owners in so                   170                     the original port of destination, except that if the distance to the                   243
            far as such loss or liability represents loss of or damage to, or any                  171                     substituted port exceeds 100 nautical miles, the freight on the
            claim whatsoever of the Owners of the said cargo, paid or payable                      172                     cargo delivered at the substituted port to be increased in
            by the other or non-carrying Vessel or her Owners to the Owners                        173                     proportion.
            of said cargo and set-off, recouped or recovered by the other or                       174                     (c) Except for the obligations described above, neither the                            244
            non-carrying Vessel or her Owners as part of their claim against                       175                     Charterers nor the Owners shall be responsible for the                                 245
            the carrying Vessel or the Owners.                                                     176                     consequences of any strikes or lock-outs preventing or affecting                       246
            The foregoing provisions shall also apply where the Owners,                            177                     the actual loading or discharging of the cargo.
            Operators or those in charge of any Vessel or Vessels or objects
            other than, or in addition to, the colliding Vessels or objects are at                                17.      War Risk (“Voywar 1993”) See Voywar 2004 attached                                      247
            fault in respect to a collision or contact."                                                                   (1)          For the purpose of this Clause, the words:                                248
                                                                                                                           (a)          The “Owners” shall include the shipowners, bareboat                       249
    12.     General Average and New Jason Clause                                                   178                     Charterers, disponent Owners, managers or other operators who                          250
            General Average shall be adjusted in London unless otherwise                           179                     are charged with the management of the Vessel, and the Master;                         251
            agreed in Box 22, according to York-Antwerp Rules 1994 and any                         180                     and
            subsequent modification thereof. Proprietors of cargo to pay the                       181                     (b)          “War Risks” shall include any war (whether actual or                      252
            cargo’s share in the general expenses even if same have been                           182                     threatened), act of war, civil war, hostilities, revolution, rebellion,                253
            necessitated through neglect or default of the Owners’ servants                        183                     civil commotion, warlike operations, the laying of mines (whether                      254
            (See Clause 2).                                                                                                actual or reported), acts of piracy, acts of terrorists, acts of hostility             255
            If General Average is to be adjusted in accordance with the law                        184                     or malicious damage, blockades (whether imposed against all                            256
            and practice of the United States of America English Law, the                          185                     Vessels or imposed selectively against Vessels of certain flags or                     257
            following Clause shall apply: “In the event of accident, danger,                       186                     Ownership, or against certain cargoes or crews or otherwise                            258
            damage or disaster before or after the commencement of the                             187                     howsoever), by any person, body, terrorist or political group, or the                  259
            voyage, resulting from any cause whatsoever, whether due to                            188                     Government of any state whatsoever, which, in the reasonable                           260
            negligence or not for which, or for the consequence of which, the                      189                     judgment of the Master and/or the Owners, may be dangerous or                          261
            Owners are not responsible, by statute, contract or otherwise, the                     190                     are likely to be or to become dangerous to the Vessel, her cargo,                      262
            cargo shippers, consignees or the Owners of the cargo shall                            191                     crew or other persons on board the Vessel.
            contribute with the Owners in General Average to the payment of                        192                     (2)          If at any time before the Vessel commences loading, it                    263
            any sacrifices, losses or expenses of a General Average nature                         193                     appears that, in the reasonable judgement of the Master and/or                         264
            that may be made or incurred and shall pay salvage and special                         194                     the Owners, performance of the Contract of Carnage, or any part                        265
            charges incurred in respect of the cargo. If a salving Vessel is                       195                     of it, may expose, or is likely to expose, the Vessel, her cargo,                      266
            owned or operated by the Owners, salvage shall be paid for as                          196                     crew or other persons on board the Vessel to War Risks, the                            267
            fully as if the said salving Vessel or Vessels belonged to strangers.                  197                     Owners may give notice to the Charterers cancelling this Contract                      268
            Such deposit as the Owners, or their agents, may deem sufficient                       198                     of Carriage, or may refuse to perform such part of it as may                           269
            to cover the estimated contribution of the goods and any salvage                                               expose, or may be likely to expose, the Vessel, her cargo, crew or                     270
            and special charges thereon shall, if required, be made by the                                                 other persons on board the Vessel to War Risks; provided always                        271
            cargo, shippers, consignees or Owners of the goods to the                                                      that if this Contract of Carriage provides that loading or                             272
            Owners before delivery.                                                                                        discharging is to take place within a range of ports, and at the port                  273
                                                                                                                           or ports nominated by the Charterers the Vessel, her cargo, crew                       274
    13.     Taxes and Dues Clause                                                                  199                     or other persons onboard the Vessel may be exposed, or may be                          275
            (a) On Vessel - The Owners shall pay all dues, changes and taxes                       200                     likely to be exposed to War Risks, the Owners shall first require                      276
            customarily levied on the Vessel, however the amount thereof may                       201                     the Charterers to nominate any other safe port which lies within                       277
            be assessed.                                                                                                   the range for loading or discharging, and may only cancel this                         278
            (b) On cargo - The Charterers shall pay all dues, charges, duties                      202                     Contract of Carriage if the Charterers shall not have nominated
            and taxes customarily levied on the cargo, however the amount                          203                     such safe port or ports within 48 hours of receipt of notice of such
            thereof may be assessed.                                                               204                     requirement.
            (c) On freight - Unless otherwise agreed in Box 23, taxes levied on                    205                     (3)          The Owners shall not be required to continue to load                      279
            the freight shall be for Owners’ Charterers’ account.                                  206                     cargo for any voyage, or to sign Bills of Lading for any port or                       280
                                                                                                                           place, or to proceed or continue on any voyage, or on any part                         281
    14.     Agency (See Clause 43)                                                                 207                     thereof, or to proceed through any canal or waterway, or to                            282
            In every case the Owners shall to appoint Charterers nominated                         208                     proceed to or remain at any port or place whatsoever, where it                         283
            agents their own Agent both at the port of loading and the port of                     209                     appears, either after the loading of the cargo commences, or at                        284
            discharge.                                                                                                     any stage of the voyage thereafter before the discharge of the                         285
                                                                                                                           cargo is completed, that in the reasonable judgement of the                            286
    15.     Brokerage                                                                              210                     Master and/or the Owners, the Vessel, her cargo (or any part                           287
            A brokerage commission at the rate stated in Box 24 on the                                                     thereof), crew or other persons on board the Vessel (or any one or                     288
            freight, dead-freight and demurrage earned is due to the party                         211                     more of them) may be, or are likely to be, exposed to War Risks. If                    289
            mentioned in Box 24.                                                                   212                     it should so appear, the Owners may by notice request the                              290
            In case of non-execution 1/3 of the brokerage on the estimated                         213                     Charterers to nominate a safe port for the discharge of the cargo                      291
            amount of freight to be paid by the party responsible for such non-                    214                     or any part thereof, and if within 48 hours of the receipt of such                     292
            execution to the Brokers as indemnify for the latter’s expenses and                    215                     notice, the Charterers shall not have nominated such a port, the                       293
            work. In case of more voyages the amount of indemnity to be                            216                     Owners may discharge the cargo at any safe port of their choice                        294
            agreed.                                                                                                        (including the port of loading) in complete fulfilment of the Contract                 295
This document is a computer generated GENCON 1994 form printed by authority of The Baltic and International Maritime Council (BIMCO), using software which is copyright of Strategic Software Ltd. (SSL) Any insertion or
           deletion to the form must be clearly visible. In the event of any modification made to the preprinted text of this document, and which is not clearly visible, then the original BIMCO approved shall apply.
                             BIMCO and SSL assume no responsibly for any loss or damage caused as a result of discrepancies between the original BIMCO approved document and this document.



                          Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 9 of 21
                                                                                                      PART II

                                                                 "Gencon" Charter (As Revised 1922, 1976 and 1994)
            of Carriage. The Owners shall be entitled to recover from the                          296                     Such orders to be given within 48 hours after the Master or the                        372
            Charterers the extra expenses of such discharge and, if the                            297                     Owners have given notice to the Charterers of the impossibility of                     373
            discharge takes place at any port other than the loading port, to                      298                     reaching port of destination.
            receive the full fright as though the cargo had been carried to the                    299                     (b) If during discharging the Master for fear of the Vessel being                      374
            discharging port and if the extra distance exceed 100 miles, to                        300                     frozen in deems it advisable to leave, he has liberty to do so with                    375
            additional freight which shall be the same percentage of the freight                   301                     what cargo he has on board and to proceed to the nearest                               376
            contracted for as the percentage which the extra distance                                                      accessible port where she can safely discharge.
            represents to the distance of the normal and customary route, the                                              (c) On delivery of the cargo at such port, all conditions of the Bill of               377
            Owners having lien on the cargo for such expenses and freight.                                                 Lading shall apply and the Vessel shall receive the same freight as                    378
            (4)          If at any stage of the voyage after the loading of the                    302                     if she had discharged at the original port of destination, except that                 379
            cargo commences, it appears that, in the reasonable judgement of                       303                     if the distance of the substituted port exceeds 100 nautical miles,                    381
            the Master and/or the Owners, the Vessel, her cargo, crew or                           304                     the freight on the cargo delivered at the substituted port to be
            other persons on board the Vessel may be, or are likely to be,                         305                     increased in proportion. No trading in ice, no forcing ice, not
            exposed to War Risks on any part of the route (inducing any canal                      306                     following ice breakers.
            or waterway) which is normally and customarily used in a voyage                        307
            of the nature contracted for, and there is another longer route to                     308            19.      Law and Arbitration                                                                    382
            the discharging port, the Owners shall give notice to the                              309              *      (a) This Charter Party shall be governed by and construed in                           383
            Charterers that this route will be taken. In this event the Owners                     310                     accordance with English Law and any dispute arising out of this                        384
            shall be entitled, if the total extra distance exceeds 100 miles, to                   311                     Charter Party shall be referred to Arbitration in London in                            385
            additional freight which shall be the same percentage of the freight                   312                     accordance with the Arbitration Act 1950 and 1979 or any                               386
            contracted for as the percentage which the extra distance                              313                     statutory modification or re-enactment thereof for the time being in                   387
            represents to the distance of the normal and customary route.                                                  force. Unless the parties agree upon a sole arbitrator, one                            388
            (5)          The Vessel shall have liberty:                                            314                     arbitrator shall be appointed by each party and the arbitrators so                     389
            (a)          to comply with all orders, directions, recommendations                    315                     appointed shall appoint a third arbitrator, the decision of the three-                 390
            or advice as to departure, arrival, routes, sailing in convoy, ports of                316                     man tribunal thus constituted or any two of them, shall be final. On                   391
            call, stoppages, destinations, discharge of cargo, delivery, or in                     317                     the receipt by one party of the nomination in writing of the other                     392
            any other way whatsoever, which are given by the Government of                         318                     party’s arbitrator, that party shall appoint their arbitrator within                   393
            the Nation under whose flag the Vessel sails, or other Government                      319                     fourteen days, failing which the decision of the single arbitrator                     394
            to whose laws the Owners are subject, or any other Government                          320                     appointed shall be final.                                                              395
            which so requires, or any body or group acting with the power to                       321                     For disputes where the total amount claimed by either party does                       396
            compel compliance with their orders or directions;                                                             not exceed the amount stated in Box 25 ** the arbitration shall be                     397
            (b)          to comply with the order, directions or recommendation                                            conducted in accordance with the Small Claims Procedure of the
            of any war risks underwriters who have the authority to give the                                               London Maritime Arbitrators Association.
            same under the terms of the war risks insurance;                                       322               *     (b) This Charter Party shall be governed by and construed in                           398
            (c)          to comply with the terms of any resolution of the                         323                     accordance with Title 9 of the United States Code and the                              399
            Security Council of the United Nations, any directives of the                          324                     Maritime Law of the United States and should any dispute arise                         400
            European Community, the effective orders of any other                                                          out of this Charter Party, the matter in dispute shall be referred to                  401
            Supranational body which has the right to issue and give the                           325                     three persons at New York, one to be appointed by each of the                          402
            same, and with national laws aimed at enforcing the same to                            326                     parties hereto, and the third by the two so chosen, their decision or                  403
            which the Owners are subject, and to obey the orders and                               327                     that of any two of them shall be final, and for purpose of enforcing                   404
            directions of those who are charged with their enforcement,                            328                     any award, this agreement may be made a rule of the Court. The                         405
            (d)          to discharge at any other port any cargo or part thereof                  329                     proceedings shall be conducted in accordance with the rules of the                     406
            which may render the Vessel liable to confiscation as a                                330                     Society of Maritime Arbitrators, Inc.                                                  407
            contraband carrier;                                                                                            For disputes where the total amount claimed by either party does                       408
            (e)          to call at any other port to change the crew or any part                                          not exceed the amount stated in Box 25 ** the arbitration shall be                     409
            thereof or other persons on board the Vessel when there is reason                      331                     conducted in accordance with the Shortened Arbitration Procedure                       410
            to believe that they may be subject to internment, imprisonment or                     332                     of the Society of maritime Arbitrators, Inc.
            other sanctions.                                                                                         *     (c) Any dispute arising out of this Charter Party shall be referred to                 411
            (f)          where cargo has not been loaded or has been                               333                     arbitration at the place indicated in Box 25, subject to the                           412
            discharged by the Owners under any provisions of this Clause, to                       334                     procedures applicable there. The laws of the place indicated in                        413
            load other cargo for the Owners’ own benefit and carry it to any                       335                     Box 25 shall govern this Charter Party.
            other port or ports whatsoever, whether backwards or forwards or                                               * (d) if Box 25 in Part I is not filled in, sub clause (a) of this clause              414
            in a contrary direction to the ordinary or customary route.                            336                     shall apply.
                                                                                                   337               *     (a), (b) and (c) are alternatives; indicate alternative agreed in Box                  415
                                                                                                   338                     25.
                                                                                                   339              **     Where not figure is supplied in Box 25 in Part I, this provision only                  416
                                                                                                   340                     shall be void but the other provisions of this Clause shall have full                  417
            (6)          If in compliance with any of the provisions of sub-                       341                     force and remain in effect.
            clauses (2) to (5) of this Clause anything is done or not done, such                   342
            shall not be deemed a deviation, but shall be considered as due                        343
            fulfillment of this Charter Party.                                                     344

    18.     General Ice Clause                                                                     345
            Port of loading                                                                        346
            (a) In the event of the loading port being inaccessible by reason of                   347
            ice when the Vessel is ready to proceed from her last port or at                       348
            any time during the voyage or on the Vessel’s arrival or in case                       349
            frost sets in after the Vessel’s arrival, the Master for fear of being                 350
            frozen in is at liberty to leave without cargo, and this Charter shall                 351
            be null and void.
            (b) If during loading the Master, for fear of the Vessel being frozen                  352
            in, deems it advisable to leave, he has liberty to do so with what                     353
            cargo he has on board and to proceed to any other port or ports                        354
            with option of completing cargo for Owners’ benefit for any port or                    355
            ports including port of discharge. Any part cargo thus loaded under                    356
            this Charter Party to be forwarded to destination at the Vessel’s                      357
            expense but against payment of freight, provided that no extra                         358
            expenses be thereby caused to the Charterers, freight being paid                       359
            on quantity delivered (in proportion if lumpsum), all other                            360
            conditions as per this Charter Party.
            (c) In case of more than one loading port, and if one or more of the                   361
            ports are closed by ice, the Master or Owners to be at liberty either                  362
            to load the part cargo at the open port and fill up elsewhere for                      363
            their own account as under section (b) or to declare the Charter                       364
            Party null and void unless the Charterers agree to load full cargo                     365
            at the open port.
            Port of discharge                                                                      366
            (a) Should ice prevent the Vessel from reaching port of discharge                      367
            the Charterers shall have the option of keeping the Vessel waiting                     368
            until the re-opening of navigation and paying demurrage, or of                         369
            ordering the Vessel to a safe and immediately accessible port                          370
            where she can safely discharge without risk of detention by ice.                       371
This document is a computer generated GENCON 1994 form printed by authority of The Baltic and International Maritime Council (BIMCO), using software which is copyright of Strategic Software Ltd. (SSL) Any insertion or
           deletion to the form must be clearly visible. In the event of any modification made to the preprinted text of this document, and which is not clearly visible, then the original BIMCO approved shall apply.
                             BIMCO and SSL assume no responsibly for any loss or damage caused as a result of discrepancies between the original BIMCO approved document and this document.



                         Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 10 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


Clause 27

Vessel:

MV PACIFIC MERIT
TYPE: SINGLE DECK GEARED BULK CARRIER, GRAIN FITTED
FLAG: HK
BUILT AND YEAR: 2018
CLASS: CCS
DWT ABOUT 63,494 MT ON 13.3M SSW TPC：ABOUT 62.3
LOA/BEAM/DEPTH MOULDED: ABOUT 199.9M/ 32.26M/18.5M
GRT/NRT: ABOUT 36,449 MT/21,646 MT

CAPACITY GRAIN/BALE: ABOUT 78,908.6 CBM/ABOUT 73,680 CBM
GRAIN/BALE CAPACITIES BY HOLD INCLUDING HATCHES:
NO.1: 13985.8 CBM 13200 CBM
NO.2: 17693.7 CBM 16650 CBM
NO.3: 15383.8 CBM 14080 CBM
NO.4: 15871.3 CBM 15000 CBM
NO.5: 15974.0 CBM 14750 CBM
TOTAL: 78908.6 CBM 73680 CBM
5 HATCHES/5 HOLDS: 1) 19.68M X 18.26M, 2-5)22.96M X 18.26 M
NO.3 CARGO HOLD DESIGNED AS A WATER BALLAST TANK
TANK TOP STRENGTH: NO.1/3/5 HOLDS 25T/M2 NO.2 AND 4 HOLDS 20T/M2
GEAR AND GRAB:
4X30MT ELECTRO-HYDRAULIC SINGLE DECK CRANE AND 4X12CBM GRAB

Vessel to be suitable in construction and cleared for the carriage of Coal in bulk.


All vessels nominated by owners for use under this contract shall be vessels owned / Managed /
Charterers or controlled by owners and will comply in all respects with the requirements of the charter
party.

Vessels shall be self-trimming, geared / gearless fully suitable for grab discharge single-deck bulk
carriers, steel floored with no obstruction whatsoever on vessels tank top. No Vessel shall have
corrugations in holds, which are arranged horizontally.

Vessel to be maximum 20 years old .

The nominated vessel shall be in all respects in conformity under applicable conventions, laws and
regulations including but not limited to the requirements and regulations of the relevant Port Authority of
the International Safety Management Code (“ISM Code”) and have on board a valid ISM Code Safety
Management Certificate for the Vessel and a copy of the Vessel Manager's Document of Compliance as
required by the ISM Code and SOLAS.



                                                      1



     Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 11 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


viii. Port State Control: Records of deficiencies and detentions detected, and corresponding corrections,
will be evaluated. Vessel detained two times or more over the last three years or black-listed by the
European Union will be rejected. Vessels detained in the last PSC inspection or with serious deficiencies
in all PSC inspections of last year will be not be Acceptable.

ix. Protection and Indemnity clubs (P&I). Owners guarantee that Owners and/or Operators shall maintain
full entry of the chartered vessel in a P&I Club member of the International Group of P&I Clubs. A copy
of P & I Certificate of entry of ships not insured with a member of the International Group of P&I Clubs
will be reviewed by the Repsol Insurance Department on a case by case basis.

Owners guarantee that throughout the term of this charter:

-         Nominated vessels are suitable for the loading and discharging at ports/berths/ anchorages in all
respects and fully complies with regulations in force.
-         Neither owners, disponent owners, TC owners, vessel managers or the nominated vessel is / are
barred by a United Nations embargo during. Charterers are entitled to be communicated all supporting
documents in respect with the above matters.
-         Nominated vessel shall be in all respects eligible under applicable conventions, laws and
regulations. For inspection by the appropriate authorities all certificates, records, compliance letters and
other documents required for such services including but not limited to certificates of financial
responsibility for pollution shall be available onboard.
-         Nominated Vessels’ classification society are members of the International Association of
Classification Society and will remain so throughout the duration of the charter party.
-         Nominated vessels shall be classed Lloyds 100A1 or equivalent
-         Nominated vessels shall be fully insured for Hull and Machinery against total loss
-         Nominated vessels shall be fully ITF or equivalent bona fide acceptable to ITF

SMC/DOC/ISSC/ H+M/ Class / P&I certificates shall be sent by owners to charterers together with the
nomination of the vessel. All certificates and documents to be provided in English and validity of all
certificates to be in force during the entire duration of the voyage as from date of nomination. Charterers
questionnaire to be duly fulfilled and to be sent with and to be part of the nomination.

To the best of Owners’ knowledge, nominated vessel is not subject to any boycott at any time during the
performance of the voyage. Owners will advise company named in the chain of nominated vessel, if any,
and acceptance of the chain will be at Charterers discretion, which not to be unreasonable.

Owners guarantee that the nominated vessel(s) will comply with loading / discharging restrictions and
regulations at the time of calling. Regulations to be incorporated into the Charter party and terms to apply
(see attached regulation)
Owners to satisfy themselves about port restrictions al load in discharge.

Disponent Owner:
Dampskibsselskabet NORDEN A/S,
Strandvejen 52, 2900 Hellerup, Denmark.

HEAD OWNER:
PACIFIC MERIT SHIPPING COMPANY LIMITED
C/O HONGKONG MINGWAH SHIPPING COMPANY LIMITED
32F, CHINA MERCHANTS TOWER, SHUN TAK CENTER,
200 CONNAUGHT ROAD, CENTRAL, HK


                                                     2



     Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 12 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


Clause 28

Cargo

60,000 Metric Tons, 10% more or less in Owners’ option of Coal in bulk, to be loaded/stowed carried in
accordance with IMO/IMSBC code. No cargo to be loaded in places inaccessible to grabs. No cargo to be
loaded in wing / tank / deep tank / bunker tanks or water tanks. Any expense caused by owners not
complying with above shall be for owners’ account and additional time consumed will be added to
loading or discharging allowed laytime as the case may be.

Clause 29

Loading Laycan: 00:01 hours LT 7th June, 2020 – 23:59 hours LT 17th June, 2020.

Notices for loading: upon vessel’s nomination and thereafter 3, 2, 1 days. Latest with 48 hours notice,
Master to advise loading plan which to include minimum rotation movements and holds to be loaded.
Notices for discharging: upon vessel’s sailing from load port and thereafter daily and 12, 6 hours.

Clause 30

Nomination of Vessel

On fixing main terms ows to provide a suitable vls or sub, together with all necessary
certificates/documents, eta load port, estimated intake. Owner shall have the right, with prior notification
to the chrs in writing, at least 7 days prior to vsl eta load port to nominate a substitute vessel or similar
class, type provided that she fully complies with the terms and condition of the relevant charter party. All
vessels nominations to be subject to charterer approval within one working day from receipt of a valid
nomination and submission of al relevant documents/certificates same acceptance not to be unreasonably
withheld.

Owners are to nominate the Vessel, giving the main particulars of:

a) Flag
b) Year Built
c) Deadweight
d) Draft
e) Number of holds and hatches
f) Grain capacity and cubic in total and by holds
g) Type of hatch covers
h) Vessel’s class
i) P and I Club
j) SMC / DOC / ISSC / H+M / Class / P+I and ITF/ MLC certificates
k) Present position, itinerary, eta at load port and expected cargo intake
l) Charterers questionnaire
m) Advise companies named in the chain of nominated vessel, if any, and acceptance of the chain will be
at charterers reasonable discretion.

Owners shall use their best efforts to arrive within the laycan and undertake to notify as soon as possible
charts of any delay experienced by the vessel, where the vessel’s NOR may be tendered beyond the last
day of the cancelling, giving reasons for the delay. Upon receipt of Owners’ notice, Charterers’ shall have
the option to terminate the charter party within 48 hours after receipt of Owners’ notice, but never later

                                                      3



     Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 13 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


than upon vessels arrival Pilot Station at Loadport. In case charterers decide not to terminate the charter
party, vessel will be loaded on a best effort basis and laytime to start counting once loading begin.

Clause 31

1 Safe Berth Norfolk Lamberts Point or in chopt Pier VI

Vessel to be loaded at the rate of 20,000 Metric Tons per weather working day of 24 consecutive hours,
Saturdays, Sundays and holidays included, excluding holidays as per BIMCO calendar.

Notice of readiness may be tendered any time shinc. Laytime shall commence 12 hours after the vessel
tenders notice and is in all respects ready to discharge unless sooner commenced, in which case actual
time used to count. Notice of readiness may be tendered whether in port or not, whether in berth or not,
whether in free pratique or not, whether custom cleared or not.

If the berth is not available on the Vessel's arrival, the Master may tender said notice from a lay berth or
anchorage within the port limits. Once berth is free, time used from shifting from anchorage to berth not
to count even if vessel on demurrage.

At loadport in case hold fails inspection time from failure until hold pass not to count as laytime or as
demurrage if it is already on demurrage.

Owners shall satisfy themselves with loading port / terminal / anchorage restrictions without guarantee
from Charterers; information provided by Charterers, if any, shall be for guidance only and without
guarantee from Charterers. Restrictions, if any, shall be under Owners’ full responsibility and all risk,
expenses and time lost due to non-compliance with such restrictions shall be borne by Owner. Owners
shall guarantee that they are conversant with and that they will follow the Loading Port and terminal or
anchorage (as appropriate) rules and regulations.

Owner agree to carry a set of Bills of lading on board departing load port, if so requested by Charterers
but same is always subject to headowners’ approval.

Clause 32

Discharge Port / Terminal: 1 safe port, 1 safe anchorage berth, Gdansk, Poland at Port Polnocny Dry Bulk
Terminal (Outer Harbour)

Vessel to be discharged at the rate of 25,000 Metric Tons per weather working day of 24 consecutive
hours, SHINC excluding holidays are per BIMCO calendar if used actual time used to count.

Notice of readiness may be tendered any time shinc. Laytime shall commence 12 hours after the vessel
tenders notice and is in all respects ready to discharge unless sooner commenced, in which case actual
time used to count. Notice of readiness may be tendered whether in port or not, whether in berth or not,
whether in free pratique or not, whether custom cleared or not.

Should the circumstance arise that chrs require the vessel to discharge at alternative or additional ports
within Skaw / Passero, Mediterranean Sea, Black Sea, the ows to agree same with compensation to be
mutually agreed on an open book basis




                                                      4



     Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 14 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


In case berth is occupied upon vessel arrival and/or berthing is delayed for a reason other than vessel own
fault, the master has the right to tender whether in berth or not, whether in port or not, whether customs
cleared or not, whether in free pratique or not.

Notice of Readiness not to be tender prior commencement of laydays.

Owners shall satisfy themselves with loading port / terminal / anchorage restrictions without guarantee
from Charterers; information provided by Charterers, if any, shall be for guidance only and without
guarantee from Charterers. Restrictions, if any, shall be under Owners’ full responsibility and all risk,
expenses and time lost due to non-compliance with such restrictions shall be borne by Owner. Owners
shall guarantee that they are conversant with and that they will follow the Loading Port and terminal or
anchorage (as appropriate) rules and regulations.

Clause 33

Turntime: At load 12 hours after the vessel tenders notice and is in all respects ready to discharge unless
sooner commenced, in which case actual time used to count

Clause 34

Laytime:         Laytime to be non-reversible at both ends.

Clause 35

Freight Rates:

USD 6,00 PMT FIOST

Freight Payment: 100% of freight less 2.50% comm is payable to the owner/vessel via MID-Ship on Bill
of Lading quantity within 5 banking days after receipt of owners freight invoice and release of signed
clean Bills of Lading marked “Freight Payable as per governing Charter Party”
The ballance of the freight is payable after delivery of the cargo within 30 days of discharge provided
agreement reached on eventual demurrage / dispatch which not to be unreasonably withheld and upon
receipt of Owners final freight invoice.

Clause 36

Taxes & Dues:

Freight shall be inclusive of all Port Charges, Harbour dues, Taxes and Consulages on the Vessel.

Any taxes / dues / wharfage on cargo to be for Charterers account. Any taxes / dues/ wharfage on vessel
and/or freight to be for Owners account.

Clause 37

Shifting and warping: Costs for warping alongside the berth shall be for owners’ account and time shall
not count, against laytime or time on demurrage. Costs for shifting between berths, if any, shall be for
Charterers’ account and time shall count against laytime or time on demurrage, unless more than one
berth was agreed and where in such a case costs shall be for Owners’ account for the 1st shifting only, and
time shall not count against laytime or time on demurrage. Time shall not count towards Laytime or time

                                                      5



     Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 15 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


on Demurrage when the vessel is shifting from anchorage from anchor aweigh or Pilot on Board,
whichever is the earlier, or waiting for first available tide, pilot or tugs until the Vessel is all fast
alongside and ready in all respect to load or discharge (as applicable) at the berth specified by Charterers,
even if lightening occurred at such waiting area.

Clause 38

In case original bills of lading is not ready upon vessel arrival a discharge port, Owners to allow to
discharge the cargo against an LOI in head Owners P and I Club wording to be signed by Charterers only.

Clause 39

Stevedores to be appointed by Shippers or Receivers or their agents free of cost to the Vessel. The
Stevedores although appointed by the Charterers to be under full supervision and control of the Master.
The Stevedores shall be responsible for any damage (beyond ordinary wear and tear) to any part of the
Vessel caused by Stevedores. Stevedores’ damages are settled directly between Owners and Stevedores.

Nevertheless, Charterers shall make their best efforts to mediate between Owners and Stevedores in order
to get a constructive solution for all involved parties.
Such damage shall be notified as soon as reasonably possible by the Master to the Charterers or their
agents and to their Stevedores but latest within 24 hours after occurrence. If occurrence happened during
last 24 hours of port stay, written notification is to be given prior to Vessel sailing from port of
occurrence. The Master shall endeavour to obtain the Stevedores’ written acknowledge of liability.

Clause 40

Sanctions/Eligibility

Owner represents and warrants that Owner and its vessel are not in any way directly or indirectly owned,
controlled by or related to any: (1) Cuban or Iranian interests; or (2) designated target of economic trade
sanctions promulgated by the U.N., U.S., E.U., or Switzerland, ("Sanction Laws"). Owner undertakes that
Owner and its agents and representatives will fully comply with all applicable Sanction Laws in their
performance hereunder. If the goods are to be loaded or unloaded in the United States, then Owner
represents and warrants that (i) the vessel has not called at a port in North Korea within 180 days of the
vessel's estimated arrival at a U.S. port, (ii) the vessel has not engaged in any ship-to-ship transfer with a
vessel that has called at a port in North Korea within 180 days of the vessel's estimated arrival at a U.S.
port, and (iii) in the event the vessel has called at a Cuban port within 180 days of the vessel's estimated
arrival at a U.S. port, all such calls were fully permissible under U.S. laws imposing sanctions on Cuba,
and the vessel is not restricted in its ability to call at a U.S. port under these U.S. laws. Owner undertakes
that Owner, its agents and representative will not cause Charterer to violate applicable Sanction Laws, in
their performance hereunder. Owner agrees to cooperate with Charterer's reasonable requests for
information or documentation to verify compliance with this clause.

Charterer represents and warrants that neither it nor any person or entity that owns or controls it is a
designated target of economic trade sanctions promulgated by the U.N., U.S., E.U., or Switzerland
("Sanction Laws"). Charterer undertakes that Charterer and its agents and representatives will fully
comply with all applicable Sanction Laws in their performance hereunder. Charterer undertakes that
Charterer, its agents and representatives will not cause Owner to violate applicable Sanction Laws, in
their performance hereunder. Charterer agrees to cooperate with Owner's reasonable requests for
information or documentation to verify compliance with this clause."


                                                      6



     Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 16 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


Clause 41

Fixture to remain strictly private and confidential.

Clause 42

Agents: Charterers agents at both ends, Owners to be customary fees.

Clause 43

Jurisdiction: London Maritime Arbitrators Association (LMAA) English law to apply.


FORCE MAJEURE CLAUSE (load/discharge port)

    1. Neither Owners nor Charterers shall be responsible for any failure to fulfil their respective
       obligations under this charterparty if fulfilment has been prevented, delayed, hindered or curtailed
       by the occurrence of a force majeure event as defined in this clause (a "Force Majeure Event”).

        1.2 For the purposes of this charterparty, a Force Majeure Event shall constitute any
        circumstances whatsoever which are beyond the control of the Party claiming force majeure (the
        “Claiming Party”) which it could not reasonably have avoided or overcome and which prevents,
        hinders or delays the Claiming Party to perform any of its obligations, and includes (without
        limitation) the following: any act of God or the elements, earthquakes, floods, landslides, civil
        disturbances, sabotage, acts of public enemies, war, blockades, insurrections, riots, epidemics, the
        act of any government or other authority or statutory undertaking, strikes, lockouts or other labour
        disruptions, accidents or breakdowns (howsoever caused) to the railways at the loading or
        discharging port, charterer’s supplier’s failure to supply or deliver the relevant cargo to charterers
        at the Loading Port howsoever this is caused

        1.3 The provisions of this clause shall not apply unless the Claiming Party notifies the other party
        that a force majeure event will affect the Claiming Party’s obligations, as soon as practical but at
        the latest either:

        1.3.1 (i) within five (5) Working Days of the commencement of the event; or

        1.3.2 (ii) within five (5) Working Days from the Claiming Party’s reasonable knowledge of the
        existence of such event (whichever is later); or

        1.3.3 (iii) within five (5) working days from the Claiming Party’s reasonable knowledge that such
        event, if it had commenced before charterers declaration of the voyage (but such force majeure
        event was reasonably expected to not affect the claiming party’s obligations) whichever of the
        three options is later.

        1.4 The Claiming Party must notify the other Party of its intention to claim Force Majeure, the
        nature of the Force Majeure Event and, if possible, the estimated duration of such Force Majeure
        Event (the “Force Majeure Notice”).
        Failure to give such notice within the relevant five (5) Working Day period shall constitute a
        waiver of any right to rely on such Force Majeure Event. If part of or all of the cargo has been
        loaded before or at the time the Force Majeure Notice is given:


                                                       7



     Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 17 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


      1.5 At the loading port, in the event that a force majeure event occurs after any cargo has been
      loaded, and continues for 7 calendar days after the date of the Claiming Party’s force majeure
      notice, Owners have the option of:

      15.1 sailing with whatever cargo is onboard and owners will be paid freight at the charterparty
      rate for the quantity loaded onboard only; or

      1.5.2 remaining at the loading port until loading has recommenced. If Owners elect to remain at
      the Loading Port, then laytime or time on demurrage shall be suspended until the
      recommencement of loading.
      If no cargo has been loaded before or at the time the Force Majeure Notice is given:

      1.6 At the loading port, if Charterers give a Force Majeure Notice (provided no cargo has been
      loaded), Charterers (“Cancellation Notice”) that Charterers wish to cancel the relevant voyage.

      1.7 Upon receipt of the Cancellation Notice, Owners may:

      1.7.1 elect to accept the cancellation; or

      1.7.2 remain at the Loading Port until the termination of the Force Majeure event and its
      consequences. Once the Force Majeure event and/or consequences of the Force Majeure event
      have ceased, Charterers shall then be obliged to commence the loading as soon as practical.

      1.8 All obligations (including the running of laytime and/or demurrage) under this charterparty
      shall be suspended until the expiry of the force majeure event and/or the consequences of the
      force majeure event, whichever is the later.

      1.9 Notwithstanding the above, if any obligation under this charterparty is delayed, prevented or
      hindered for more than thirty (30) calendar days from the date of the Force Majeure Notice, then
      either Party may elect to be excused from performing the charterparty (with respect to the
      affected cargo only) upon giving a five (5) Working Day written notice to the other Party. Such
      notice shall be given no later than five (5) Working Day of the expiry of the aforementioned
      thirty (30) calendar day period. Upon the date of such notice, the performance of the charterparty
      for the affected cargo shall be cancelled and there shall be no claim by either party to the other,
      save for any claim arising out of any payment obligations that may have accrued before the
      occurrence of the force majeure event.

      1.10 Where Owners have elected to sail in accordance or where the voyage was cancelled, then
      the voyage shall be deemed to have been fully performed and the Parties agree that it shall be as
      if the relevant full quantity has been loaded and performed.




                                                   8



    Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 18 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020




                    WAR RISKS CLAUSE FOR VOYAGE CHARTERING, 2004
                              (CODE NAME: VOYWAR 2004)


(a)     For the purpose of this Clause, the words:

(i)     “Owners” shall include the shipowners, bareboat Charterers, Disponent Owners, Managers or
        other operators who are charged with the management of the Vessel, and the Master; and

(ii)    “War Risks” shall include any actual, threatened or reported:

        War; act of war; civil war; hostilities; revolution; rebellion; civil commotion; warlike operations;
        laying of mines; acts of piracy; acts of terrorists; acts of hostility or malicious damage; blockades
        (whether imposed against all vessels or imposed selectively against vessels of certain flags or
        ownership, or against certain cargoes or crews or otherwise howsoever); by any person, body,
        terrorist or political group, or the Government of any state whatsoever, which, in the reasonable
        judgement of the Master and/or the Owners, may be dangerous or are likely to be or to become
        dangerous to the Vessel, her cargo, crew or other persons on board the Vessel.

(b)     If at any time before the Vessel commences loading, it appears that, in the reasonable judgement
        of the Master and/or the Owners, performance of the Contract of Carriage, or any part of it, may
        expose, or is likely to expose, the vessel, her cargo, crew or other persons on board the Vessel to
        War Risks, the Owners may give notice to the Charterers cancelling this Contract of Carriage, or
        may refuse to perform such part of it as may expose, or may be likely to expose, the Vessel, her
        cargo, crew or other persons on board the Vessel to War Risks; provided always that if this
        Contract of Carriage provides that loading or discharging is to take place within a range of ports,
        and at the port or ports nominated by the Charterers the Vessel, her cargo, crew, or other persons
        onboard the Vessel may be exposed, or may be likely to be exposed, to War Risks, the Owners
        shall first require the Charterers to nominate any other safe port which lies within the range for
        loading or discharging, and may only cancel this Contract of Carriage if the Charterers shall not
        have nominated such safe port or ports within 48 hours of receipt of notice of such requirement.

(c)     The Owners shall not be required to continue to load cargo for any voyage, or to sign Bill(s) of
        Lading for any port or place, or to proceed or continue on any voyage, or on any part thereof, or
        to proceed through any canal or waterway, or to proceed to or remain at any port or place
        whatsoever, where it appears, either after the loading of the cargo commences, or at any stage of
        the voyage thereafter before the discharge of the cargo is completed, that, in the reasonable
        judgement of the Master and/or the Owners, the Vessel, her cargo (or any part thereof), crew or
        other persons on board the Vessel (or any one or more of them) may be, or are likely to be,
        exposed to War Risks. If it should so appear, the Owners may by notice request the Charterers to
        nominate a safe port for the discharge of the cargo or any part thereof, and if within 48 hours of
        the receipt of such notice, the Charterers shall not have nominated such a port, the Owners may
        discharge the cargo at any safe port of their choice (including the port of loading) in complete


                                                      9



       Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 19 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


         fulfillment of the Contract of Carriage. The Owners shall be entitled to recover from the
         Charterers the extra expenses of such discharge and, if the discharge takes place at any
         port other than the loading port, to receive the full freight as though the cargo had been carried to
         the discharging port and if the extra distance exceeds 100 miles, to additional freight which shall
         be the same percentage of the freight contracted for as the percentage which the extra distance
         represents to the distance of the normal and customary route, the Owners having a lien on the
         cargo for such expenses and freight.

(d)      If at any stage of the voyage after the loading of the cargo commences, it appears that, in the
         reasonable judgement of the Master and/or the Owners, the Vessel, her cargo, crew or other
         persons on board the Vessel may be, or are likely to be, exposed to War Risks on any part of the
         route (including any canal or waterway) which is normally and customarily used in a voyage of
         the nature contracted for, and there is another longer route to the discharging port, the Owners
         shall give notice to the Charterers that this route will be taken. In this event the Owners shall be
         entitled, of the total extra distance exceeds 100 miles, to additional freight which shall be the
         same percentage of the freight contracted for as the percentage which the extra distance
         represents to the distance of the normal and customary route.

(e)      (i)      The Owners may effect War Risk insurance in respect of the Hull and Machinery of the
         Vessel and their other interests (including, but not limited to, loss of earnings and detention, the
         crew and their Protection and Indemnity Risks), and the premiums and/or calls therefore shall be
         for their account.

(ii)     If the Underwriters of such insurance should require payment of premiums and/or calls because,
         pursuant to the Charterers’ orders, or in order to fulfill the Owners’ obligation under this Charter
         Party, the Vessel is within, or is due to enter and remain within, or pass through any area or areas
         which are specified by such Underwriters as being subject to additional premiums because of War
         Risks, then the actual premiums and/or calls paid shall be reimbursed by the Charterers to the
         Owners within 14 days after receipt of the Owners’ invoice. If the Vessel discharges all of her
         cargo within an area subject to additional premiums as herein set forth, the Charterer shall
         reimburse the Owners for the actual additional premiums paid which may accrue from
         completion of discharge until the Vessel leaves such area or areas referred to above. The Owners
         shall leave the area as soon as possible after completion of discharge.

(f)      The Vessel shall have liberty:-

(i)      to comply with all orders, directions, recommendations or advice as to departure, arrival, routes,
         sailing in convoy, ports of call, stoppages, destinations, discharge of cargo, delivery or in any way
         whatsoever which are given by the Government of the Nation under whose flag the Vessel sails,
         or other Government to whose laws the Owners are subject, or any other Government which so
         requires, or any body or group acting with the power to compel compliance with their orders or
         directions;

(ii)     to comply with the orders, directions or recommendations of any war risks underwriters who have
         the authority to give the same under the terms of the war risks insurance;

(iii)    to comply with the terms of any resolution of the Security Council of the United Nations, the
         effective orders of any other Supranational body which has the right to issue and give the same,
         and with national laws aimed at enforcing the same to which the Owners are subject, and to obey
         the orders and directions of those who are charged with their enforcement;


                                                      10



        Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 20 of 21
RIDER TO THE M/V PACIFIC MERIT or sub / Bluestone Charter Party May 22, 2020


(iv)    to discharge at any other port any cargo or part thereof which may render the Vessel liable to
        confiscation as a contraband carrier;

(v)     to call at any other port to change the crew or any part thereof or other persons on board the
        Vessel when there is reason to believe that they may be subject to internment, imprisonment or
        other sanctions;


(vi)    where cargo has not been loaded or has been discharged by the Owners under any provisions of
        this Clause, to load other cargo for the Owners’ own benefit and carry it to any other port or ports
        whatsoever, whether backwards or forwards or in a contrary direction to the ordinary or
        customary route.

(g)     If in compliance with any of the provisions of sub-clauses (b) to (f) this Clause anything is done
        or not done, such shall not be deemed to be a deviation, but shall be considered as due fulfillment
        of the Contract of Carriage.




                                                    11



       Case 1:21-cv-00279-TDS-JEP Document 1-1 Filed 04/01/21 Page 21 of 21
